MEMORANDUM **
Seyed Reza Makki Mohammad, a native and citizen of Iran, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252 and we dismiss the petition for review.
We dismiss Makki Mohammad’s petition for review for lack of jurisdiction. See Stone v. INS, 514 U.S. 386, 405-06, 115 S.Ct. 1537, 131 L.Ed.2d 465 (1995). The record indicates that the BIA properly mailed a copy of its order denying Makki Mohammad’s motion to reconsider to the last address Makki Mohammad’s attorney provided on his Form EOIR-27 Notice of Entry of Appearance. See Lee v. INS, 685 F.2d 343, 344 (9th Cir.1982) (per curiam). Makki Mohammad has not shown that he filed his petition for review within the statutory 30-day filing period, see 8 U.S.C. § 1252(b)(1), and he has failed to present tangible evidence that the petition arrived before or on the thirtieth day, see Sheviakov v. INS, 237 F.3d 1144, 1148 (9th Cir.2001).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.